Citation Nr: 0920243	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-12 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
disabling for posttraumatic stress disorder, for the period 
prior to July 17, 2006.

2.  Entitlement to an evaluation in excess of 70 percent 
disabling for posttraumatic stress disorder, for the period 
beginning July 17, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In a March 2004 rating decision, the RO increased the rating 
for posttraumatic stress disorder from 30 percent disabling 
to 50 percent disabling, effective from March 20, 2003.  
Subsequently, in a March 2008 rating decision, the RO 
increased the rating for posttraumatic stress disorder from 
50 percent disabling to 70 percent disabling, effective from 
July 17, 2006.  Because these increases in the evaluation of 
the Veteran's PTSD disability do not represent the maximum 
rating available for the condition, the Veteran's claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 
50 percent disabling, for the period prior to July 17, 2006, 
and in excess of 70 percent disabling, for the period 
beginning July 17, 2006, for posttraumatic stress disorder.

A review of the claims folder reveals that the Veteran 
reported that he was granted Social Security Disability 
Insurance benefits.  However, the records regarding this 
grant of benefits have not been associated with the claims 
folder and the record contains no indication that any attempt 
was made to obtain the Veteran's complete Social Security 
Administration (SSA) record.  Because SSA records are 
potentially relevant to the Board's determination, VA is 
obliged to attempt to obtain and consider those records.  38 
U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2008); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir., 
2009); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. 
West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of 
SSA records prior to issuance of final decision, Board must 
seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-
74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992) (VA has statutory duty to acquire both SSA decision 
and supporting medical records pertinent to claim); Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Therefore, this 
appeal must be remanded to obtain the Veteran's complete SSA 
record.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

2.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted in full, the RO 
should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




